DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Truong on 7/14/22.

The application has been amended as follows: 

1. A liquid ejection apparatus comprising: 
a liquid ejection head configured to eject liquid; 
a liquid storage container including a storage portion configured to store liquid to be supplied to the liquid ejection head, an opening configured to supply liquid from a liquid refill container to the storage portion, and a cover member configured to be in a first state to cover the opening and a second state to expose the opening; and 
a regulation unit configured to regulate transition from the first state to the second state of the cover member, 
wherein regulating by the regulation unit is released when a first portion, of the liquid refill container, configured to prevent 

11. A liquid refill container for supplying liquid to a storage portion of a liquid ejection apparatus, the liquid ejection apparatus including a liquid ejection head configured to eject liquid, a liquid storage container including the storage portion configured to store liquid to be supplied to the liquid ejection head, an opening configured to supply liquid from the liquid refill container to the storage portion, and a cover member configured to be on a first state to cover the opening and a second state to expose the opening, and a regulation unit configured to regulate transition from the first state to the second state of the cover member, the liquid refill container comprising a first portion configured to prevent 
wherein regulating by the regulation unit is released when the first portion is fitted into a second portion of the liquid ejection apparatus.

Election/Restrictions
Claims 1 and 4 are allowable. The restriction requirement between Inventions I through V, as set forth in the Office action mailed on 4/8/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/8/22 is withdrawn.  Claims 2 and 5-9 , directed to Inventions I through IV, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “wherein regulating by the regulation unit is released when a first portion, of the liquid refill container, configured to prevent 
Regarding claims 2-10, for the same reason as discussed above for parent independent claim 1, dependent claims 2-10 also contain(s) allowable subject matter.
The reason for allowance of claim 11 is the inclusion of “wherein regulating by the regulation unit is released when the first portion is fitted into a second portion of the liquid ejection apparatus”.  The foregoing limitation(s), when combined with the other limitations of claim 11, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 12-13, for the same reason as discussed above for parent independent claim 11, dependent claims 12-13 also contain(s) allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Ishizawa et al. (US 2019/0039381 A1)
Fig. 4, para 106-107: protruding portion 59.  Fig. 13,17-23, para 107: erroneous insertion prevention portion 120 engages with protruding portion 59 to ensure correct ink refill bottle (color) is connected to correct ink tank.

CN 100415527 C
Fig. 9-13: different key posts 190 corresponding to different ink colors. However, key posts are not for unlocking a cover.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

July 16, 2022